Citation Nr: 1549531	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) and a hiatal hernia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from October 2013 to December 2013 that have not been reviewed by the Agency of Original Jurisdiction (AOJ).  These records were obtained by VA, not submitted by the Veteran.  They are redundant of evidence that the AOJ has already considered.  Specifically, the records reflect that the Veteran has been diagnosed with GERD and a hiatal hernia, and that he takes medication for these conditions.  Further, the treatment records from October 2013 to December 2013 do not address whether there is a nexus between these conditions and service, which is the focus of this appeal.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

The Veteran testified at a hearing in May 2015 before the undersigned.  A copy of the transcript is of record.  


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  

2. The Veteran has been currently diagnosed as having GERD and a hiatal hernia.  

3. The Veteran's gastroesophageal symptoms, to include acid reflux, have been clinically attributed to his GERD and hiatal hernia, and are not manifestations of an undiagnosed, or a medically unexplained chronic multisymptom illness.  

4. The preponderance of the evidence reflects that the Veteran does not have GERD or a hiatal hernia due to any incident of his active duty service.  


CONCLUSION OF LAW

The Veteran's GERD and hiatal hernia were not incurred or aggravated in service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in February 2012 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  The letter did not specifically provide notice regarding service connection based on an undiagnosed illness in a Persian Gulf Veteran.  However, the October 2013 Statement of the Case (SOC) included the text of 38 C.F.R. § 3.317, the relevant regulation.  The Veteran has also been represented by an accredited representative during his appeal.  The Board finds that any notice defect did not affect the essential fairness of the adjudication of this aspect of the claim, and did not result in prejudice to the Veteran.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim in July 2012 and March 2013.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and a review of the claims file.  The examiners also provided rationales for their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007)

The Veteran's May 2015 hearing focused on the elements necessary to substantiate his service connection claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran is a Persian Gulf Veteran.  38 C.F.R. § 3.317(d)(2) (2015).  VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2014).  The claimed disability must be characterized by symptomatology that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).

The law currently defines a qualifying chronic disability as that which results from an undiagnosed illness, a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome), or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2014).  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multisymptom illness include gastrointestinal signs or symptoms.  38 U.S.C.A. § 1117 (West 2014).

The Board notes that in his October 2012 Notice of Disagreement (NOD), the Veteran's representative argued that "[a]cid reflux is in the esophagus, which is part of the gastrointestinal tract.  Functional gastrointestinal disorders are presumptive diagnosis [sic]] for Gulf War veterans."  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least three months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3) (2015).  The Veteran has not been diagnosed with a functional gastrointestinal disorder.  Significantly, "...[the] N[ational] A[cademy of] S[cience] defines ... GERD as [a] structural gastrointestinal disease[]."  76 Fed. Reg. 41696 (Presumptive Service Connection for Diseases Associated with Service in the Southwest Asia Theater of Operations During the Persian Gulf War: Functional Gastrointestinal Disorders, July 15, 2011).   

Veterans Benefits Administration (VBA) Training Letter 10-01 (TL 10-01) (February 4, 2010), Adjudicating Claims Based on Service in the Gulf War and Southwest Asia, instructs that, if an examiner has determined the Veteran's disability pattern to be either a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, then service connection cannot be granted under 38 C.F.R. § 3.317 and may only be granted if the medical evidence is sufficient to establish service connection on a direct basis.  See generally Combee v. Principi, 34 F.3d 1039, 1043 (1994).

In this case, the Veteran asserts that his gastrointestinal symptoms should be service-connected because gastrointestinal signs and symptoms are included in the list of signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multisymptom illness.  He underwent a VA esophageal conditions examination in July 2012.  The examiner noted that GERD and hiatal hernia were both diagnosed in 2006.  The examiner stated that it was more likely that the Veteran's acid reflux was associated with his hiatal hernia.  A March 2013 VA examiner also noted that the Veteran was diagnosed with a hiatal hernia in 2006.  The medical evidence of record shows that his gastrointestinal symptoms, including acid reflux, are attributed to his clinical diagnoses of GERD and a hiatal hernia.  At his May 2015 hearing, the Veteran competently and credibly reported that he had GERD, for which he took medication.  He provided his lay opinion that his GERD and hiatal hernia were caused by his service in the Persian Gulf.  

At his May 2015 hearing, the Veteran stated that he believed his GERD and hiatal hernia were caused by exposure to oil fires in the Persian Gulf.  The July 2012 VA examiner stated that the Veteran's reflux symptoms were caused by his clinically diagnosed hiatal hernia.  At his March 2013 VA examination, the examiner stated that a hiatal hernia was "...not included in the disability pattern of Gulf War.  There is no current medical literature to support development of this condition and any exposure to environmental hazards in the Gulf War area.  Hiatal hernia is structural condition with no evidence to support its development from external causes."  His statement provides probative evidence against a finding that external causes such as environmental contaminants such as oil fires caused the Veteran's GERD and hiatal hernia.  

The Veteran has also asserted that the viral gastroenteritis he had in service could have caused his GERD and hiatal hernia.  His STRs show that he had viral gastroenteritis in August 1991.  The July 2012 VA examiner found that the Veteran's reflux was caused by his hiatal hernia and that "[t]here is no medical literature support for reflux disease as a result of gastroenteritis." 

The VA examiners' opinions provide probative evidence against the Veteran's assertion.  

The only evidence in support of a finding that the claimed disabilities were caused or aggravated by exposure to oil fires or other contaminants in the Persian Gulf or an episode of viral gastroenteritis is the Veteran's lay opinion.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether environmental contaminants such as an oil fire or an episode of viral gastroenteritis is capable of causing or aggravating GERD and/or a hiatal hernia falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's GERD and hiatal hernia requires medical inquiry into biological processes, pathology, anatomical relationships, and the interaction of environmental contaminants with the human body.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay assertions is low with regard to these theories.  

The preponderance of the evidence shows that Veteran's symptoms are attributable to his clinically diagnosed GERD and hiatal hernia.  His complaints do not represent objective evidence of a "qualifying chronic disability" due to his Persian Gulf War Service.  Presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Veteran has also asserted that his GERD and hiatal hernia actually began during service.  At his May 2015 hearing, he testified that he has had recurrent symptoms since that time.  The Veteran is competent to testify that he experienced indigestion and heartburn in service, and that these symptoms recurred.  These statements are also credible.  However, the Veteran in this case is not competent to opine that his GERD and hiatal hernia actually began in service.  There are many potential causes for the Veteran's observed symptoms and in this case, he does not possess the knowledge or training needed to ascribe these symptoms to a particular medical condition.  As a result, his lay opinion that his GERD and hiatal hernia actually began in service is not competent evidence.  

The medical evidence is more probative than the Veteran's lay assertions in this case.  The Board finds that the preponderance of the evidence is against service connection for GERD and a hiatal hernia on a direct basis based upon the July 2012 VA examiner's opinion, which stated that gastroenteritis does not cause reflux disease.  For the reasons discussed above, the Veteran's lay opinions are not competent evidence.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for GERD and a hiatal hernia is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


